Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
The facts as narrated by state witnesses make out a complete case and fully justify the verdict of guilty. Appellant sought a continuance because of the absence of two witnesses. The overruling of the application for continuance is complained of only in a bill of exception which was filed too late to entitle same to our consideration. Under the statute, article 760, C. C. P., in the absence of an order granting further time, bills of exception must be filed within thirty days after adjournment of court. The motion for new trial in this case was overruled November 1, 1930. The bill of exception complaining of the refusal of the continuance was not approved by the trial court until January 27, 1931. It is to be regretted that the bill of exception was not filed sooner.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 194